DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.


NEW REJECTIONS
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the phrase ‘the substrate layer’ in line 17. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


over Uchida (JP 2016 — 68567 A; English translation) in view of Donnelly (U.S. Patent
Application Publication No. 2012/0035323).
With regard to Claims 1 and 11, Uchida discloses a laminated film comprising three layers ‘A,’ ‘B’ and ‘C’ (paragraph 0011); one layer comprises an ethylene polymer that is an ethylene ionomer comprising 4—20 mass% carboxylic acid (paragraph 0038) and having a degree of neutralization of 10 — 80 mol% (paragraph 0041); the other layers are therefore substrates; one substrate comprises a resin, that is not particularly limited (paragraph 0046); the layers comprise LLDPE (paragraph 0026 of Uchida); a heat — sealable layer is therefore disclosed, in addition to the claimed substrate layer and ionomer resin layer, as disclosed in paragraph 0038 of the instant specification. Although the disclosed range of metal ion content is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. Uchida fails to disclose a resin that is polyester.
Donnelly teaches a blend of polyolefin and polylactic acid (paragraph 0001) for the
purpose of providing biodegradability (paragraph 0015).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
resin comprising a blend of polyolefin and polylactic acid in order to obtain biodegradability as
taught by Donnelly.
With regard to Claim 2, the tear strengths of the laminated film in the MD and TD directions are 1 N or less (paragraphs 0049 — 0050 of Uchida).
With regard to Claim 3, the claimed MFR is disclosed (paragraph 0042 of Uchida).
m and the thickness of the
‘B’ layer is 15 — 70% of the thickness (paragraph 0024 of Uchida).
With regard to Claim 5, the claimed aspect of “extrusion coating processed’ is a product
— by — process limitation. Therefore, if the product in the claim is the same as the prior art, the
claim is unpatentable even though the prior art product was made by a different process. MPEP
2113.
With regard to Claim 6, acrylic acid is disclosed (paragraph 0039 of Uchida).
With regard to Claim 7, a metal ion comprising sodium is disclosed (paragraph 0041 of
Uchida).
With regard to Claims 12 — 13, a package is disclosed (paragraph 0063 of Uchida). A
packaged article is therefore also disclosed.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782